Exhibit 10.1

 

CTC MEDIA, INC.

 

AMENDMENT NO. 1

TO

SHARE APPRECIATION RIGHTS AGREEMENT

 

This Amendment No. 1 is entered into as of December 18, 2009 by and between CTC
Media, Inc. (f/k/a StoryFirst Communications, Inc.), a Delaware corporation (the
“Company”), and Alexander E. Rodnyansky (“Mr. Rodnyansky”), for the purpose of
amending the Share Appreciation Rights Agreement, dated as of September 16,
2003, as amended by the Amended and Restated Employment Agreement dated as of
October 8, 2008 (as so amended, the “Prior Agreement”, and as further amended by
this Amendment No. 1, the “Agreement”).  Capitalized terms used herein and
otherwise not defined shall have the meanings ascribed thereto in the Prior
Agreement.

 

WHEREAS, pursuant to the Prior Agreement, the Company granted to Mr. Rodnyansky
a stock appreciation right (the “SAR”) that was originally exercisable for
11,658 Units;

 

WHEREAS, pursuant to the Prior Agreement, the Exercise Price in respect of 5,829
Units was originally $953.33 per Unit and the Exercise Price in respect of 5,829
Units was originally $1,430.00 per Unit;

 

WHEREAS, as a result of subsequent splits of the Company’s common stock and a
partial exercise of the SAR by Mr. Rodnyansky, as of the date hereof the SAR
would potentially be exercisable in respect of up to (a) 1,554,400 Units at an
Exercise Price of $1.19 per share (the “Tranche 1 Units”) and (b) 4,663,200
Units at an Exercise Price of $1.79 per share (the “Tranche 2 Units”); and

 

WHEREAS, in connection with the Settlement Agreement dated as of the date hereof
(the “Settlement Agreement”), by and between the Company and Mr. Rodnyansky, the
Company and Mr. Rodnyansky desire to amend the Prior Agreement as set forth
below;

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 


1.                                       THE NUMBER OF TRANCHE 1 UNITS AND THE
NUMBER OF TRANCHE 2 UNITS WITH RESPECT TO WHICH THE SAR IS EXERCISABLE ARE EACH
HEREBY REDUCED BY ONE-THIRD, SUCH THAT THE SAR SHALL HEREAFTER BE EXERCISABLE IN
RESPECT OF UP TO 1,036,266 TRANCHE 1 UNITS AND 3,108,800 TRANCHE 2 UNITS.  FOR
THE AVOIDANCE OF DOUBT, 518,133 TRANCHE 1 UNITS AND 1,554,400 TRANCHE 2 UNITS
ARE HEREBY IRREVOCABLY FORFEITED, CANCELLED AND TERMINATED.


 


2.                                       MR. RODNYANSKY HEREBY IRREVOCABLY
EXERCISES THE SAR WITH RESPECT TO THE 1,036,266 TRANCHE 1 UNITS AND THE
3,108,800 TRANCHE 2 UNITS (TOGETHER, THE “EXERCISED UNITS”). NOTWITHSTANDING THE
PROVISIONS OF THE PRIOR AGREEMENT, INCLUDING WITHOUT LIMITATION SECTION 6.2 AND
SECTION 12.4 THEREOF, THE COMPANY HEREBY ACCEPTS THIS AMENDMENT NO. 1 AS VALID
NOTICE OF SUCH EXERCISE.

 

--------------------------------------------------------------------------------



 


3.                                       THE PARTIES HEREBY AGREE THAT SUCH
EXERCISE OF THE SAR IN RESPECT OF SUCH EXERCISED UNITS SHALL BE SETTLED AS
FOLLOWS:


 


A.                                       THE COMPANY SHALL ISSUE TO
MR. RODNYANSKY 2,072,533 SHARES OF THE COMPANY’S COMMON STOCK (REPRESENTING
ONE-HALF OF EXERCISED UNITS), AND


 


B.                                      THE COMPANY SHALL PAY (OR SHALL CAUSE
ZAO “CTC” TO PAY) TO MR. RODNYANSKY, BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED
BY MR. RODNYANSKY, AN AMOUNT IN CASH EQUAL TO $25,932,983.37, WHICH REPRESENTS
THE RESULT OF 2,072,533 (REPRESENTING ONE-HALF OF THE EXERCISED UNITS),
MULTIPLIED BY THE AGREED PRICE (AS DEFINED BELOW), MINUS THE AGGREGATE EXERCISE
PRICE (AS DEFINED BELOW). IF SUCH PAYMENT IS MADE BY ZAO “CTC” IN RUSSIAN
ROUBLES, THEN THE AMOUNT OF SUCH PAYMENT SHALL INCLUDE FULL GROSS-UP TAKING INTO
ACCOUNT ANY EXCHANGE COMMISSION, BANK FEES, CURRENCY FLUCTUATION AND OTHER
SIMILAR FACTORS TO ENSURE THAT RODNYANSKY RECEIVES, AS A RESULT OF SUCH PAYMENT,
A NET AMOUNT REPRESENTING THE SUM IN UNITED STATES DOLLARS DERIVED FROM THE
ABOVE CALCULATION.  FURTHERMORE, SUCH PAYMENT, IF MADE BY ZAO “CTC”, SHALL
INCLUDE AN ADDITIONAL AMOUNT EQUAL TO $58,997.54 WHICH, AS THE COMPANY AND
RODNYANSKY AGREE, SHALL FAIRLY REPRESENT INTEREST WHICH WOULD HAVE OTHERWISE
ACCRUED ON THE 13% OF THE SUCH PAYMENT THAT ZAO “CTC” (BEING A TAX AGENT UNDER
RUSSIAN FISCAL LAWS) HAS TO WITHHOLD AS PERSONAL INCOME TAX OF RODNYANSKY. FOR
AVOIDANCE OF ANY DOUBT, RODNYANSKY REPRESENTS TO THE COMPANY THAT AT THE DATE
HEREOF HE IS A TAX RESIDENT IN THE RUSSIAN FEDERATION FOR THE PURPOSES OF
PERSONAL INCOME TAXATION.


 


4.                                       MR. RODNYANSKY HEREBY AGREES TO PAY THE
AGGREGATE EXERCISE PRICE IN RESPECT OF THE 1,036,266 TRANCHE 1 UNITS AND THE
3,108,800 TRANCHE 2 UNITS IN CASH.  THE PARTIES HEREBY AGREE THAT SUCH PAYMENT
SHALL BE MADE BY WAY OF OFFSET AND DEDUCTION BY THE COMPANY FROM THE CASH
PAYMENT DUE TO MR. RODNYANSKY HEREUNDER, AS SET FORTH IN SECTION 3(B) ABOVE.


 


5.                                       FOR PURPOSES HEREOF, “AGGREGATE
EXERCISE PRICE” SHALL MEAN:  $6,797,908.54 (WHICH REPRESENTS THE EXERCISE PRICE
IN RESPECT OF ALL EXERCISED UNITS, WHETHER SETTLED IN STOCK (PURSUANT TO
SECTION 3(A)) OR CASH (PURSUANT TO SECTION 3(B)), AND IS CALCULATED AS FOLLOWS:
(A) 1,036,266 TRANCHE 1 UNITS MULTIPLIED BY $1.19, PLUS (B) 3,108,800 UNITS
MULTIPLIED BY $1.79).


 


6.                                       FOR PURPOSES HEREOF, “AGREED PRICE”
SHALL MEAN $15.7927 (BEING THE AVERAGE OF THE CLOSING PRICE ON THE NASDAQ GLOBAL
SELECT MARKET OF ONE SHARE OF THE COMPANY’S COMMON STOCK ON THE 30 TRADING DAYS
ENDING DECEMBER 16, 2009).


 


7.                                       THE COMPANY AGREES THAT IT SHALL MAKE
THE ISSUANCE AND PAYMENT PROVIDED FOR IN SECTION 3 ABOVE BY NO LATER THAN
DECEMBER 31, 2009. IF THE PAYMENT IS MADE BY ZAO “CTC”, THEN THE COMPANY AGREES
TO USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ZAO “CTC” TO PAY BY NO LATER
THAN DECEMBER 28, 2009.


 


8.                                       IF THE PAYMENT OF THE CASH AMOUNTS DUE
FROM THE COMPANY TO RODNYANSKY PURSUANT TO SECTION 3 (B) ABOVE IS MADE BY ZAO
“CTC”, THEN IN ORDER TO EFFECTUATE SUCH PAYMENT RODNYANSKY HEREBY AGREES TO
EXECUTE, AND THE COMPANY HEREBY AGREES TO CAUSE ZAO “CTC” TO EXECUTE, A DONATION
AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT A. SUBJECT TO SECTION 9 BELOW,
FULL DISCHARGE BY ZAO “CTC” OF ITS PAYMENT OBLIGATIONS UNDER THE DONATION

 

2

--------------------------------------------------------------------------------



 


AGREEMENT SHALL REPRESENT FULL DISCHARGE OF THE COMPANY’S OBLIGATIONS UNDER
SECTION 3(B) OF THIS AMENDMENT NO. 1.


 


9.                                       SHOULD THE DONATION AGREEMENT BETWEEN
RODNYANSKY AND ZAO “CTC” BE DECLARED NULL AND VOID AS A MATTER OF RUSSIAN LAW,
THEN THE COMPANY HEREBY AGREES TO MAKE A PAYMENT PROVIDED FOR IN SECTION 3
(B) ABOVE DIRECTLY TO RODNYANSKY WITHIN SEVEN (7) CALENDAR DAYS AFTER SUCH
DONATION AGREEMENT IS INVALIDATED.


 


10.                                 THE LAST SENTENCE OF SECTION 12.1 OF THE
PRIOR AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING TEXT:


 

“This obligation shall survive until December 17, 2011.”

 


11.                                 SECTION 12.2 OF THE PRIOR AGREEMENT
(RELATING TO CONFIDENTIALITY COMMITMENTS TO THIRD PARTIES) IS HEREBY DELETED IN
ITS ENTIRETY AND SHALL HAVE NO FURTHER FORCE AND EFFECT.


 


12.                                 SECTION 12.3 OF THE PRIOR AGREEMENT
(RELATING TO NON-COMPETITION AND NON-SOLICITATION) IS HEREBY DELETED IN ITS
ENTIRETY AND SHALL HAVE NO FURTHER FORCE AND EFFECT.


 


13.                                 SECTION 12.4 OF THE PRIOR AGREEMENT
(RELATING TO THE LOSS OF RIGHTS OF EXERCISE UPON BREACH) IS HEREBY DELETED IN
ITS ENTIRETY AND SHALL HAVE NO FURTHER FORCE AND EFFECT.


 


14.                                 THIS AMENDMENT NO. 1 MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


15.                                 THE INTERPRETATION, PERFORMANCE AND
ENFORCEMENT OF THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO THAT STATE’S CONFLICTS-OF-LAW RULES.


 


16.                                 THE AGREEMENT REMAINS IN FULL FORCE AND
EFFECT, EXCEPT AS SPECIFICALLY MODIFIED BY THIS AMENDMENT NO. 1, AND THE TERMS
AND CONDITIONS THEREOF, AS SPECIFICALLY MODIFIED BY THIS AMENDMENT NO. 1, ARE
HEREBY RATIFIED AND CONFIRMED.


 

*****

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed as of the date set forth in the preamble.

 

 

 

CTC MEDIA, INC.

 

 

 

 

 

By:

/s/ Anton Kudryashov

 

 

Anton Kudryashov

 

 

Chief Executive Officer

 

 

 

 

 

/s/ Alexander E. Rodnyansky

 

Alexander E. Rodnyansky

 

 

[Signature page to Amendment No. 1 to Share Appreciation Rights Agreement]

 

--------------------------------------------------------------------------------